IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

                  JOBY LEE TEAL v. STATE OF TENNESSEE

             Direct Appeal from the Criminal Court for Shelby County
    Nos. 88-01356, -02264, -02265, -03208, -05374   John P. Colton, Jr., Judge


                No. W2008-02471-CCA-R3-CD - Filed March 18, 2010


The petitioner, Joby Lee Teal, appeals the Shelby County Criminal Court’s summary
dismissal of his “Motion for Correction of Void Judgment.” The State has filed a motion
requesting that this court affirm the trial court’s dismissal pursuant to Rule 20, of the Rules
of the Court of Criminal Appeals, arguing that the petitioner’s motion should be treated as
a petition for writ of habeas corpus and that he failed to state a cognizable claim because he
is not “imprisoned or restrained of liberty.” We agree, grant the State’s motion, and affirm
the judgment from the trial court pursuant to Rule 20, Rules of the Court of Criminal
Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and J.C. M CL IN, JJ., joined.

Joby Lee Teal, Memphis, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Mark E. Davidson, Senior
Counsel, for the appellee, State of Tennessee.

                                         OPINION

       In November of 1988, the petitioner pled guilty in five separate cases to four counts
of unlawful possession of cocaine with intent to sell and one count of unlawful possession
of marijuana. For each possession of cocaine conviction, the petitioner was sentenced to five
years and was sentenced to six months for the marijuana conviction. All sentences were
ordered to be served concurrently for an effective sentence of five years. The sentences were
served, and the petitioner was released from state custody.
        In January of 2007, the petitioner filed a pro se “Motion for Correction of Void
Judgment,” asserting that four of the five convictions were void, as they were imposed by the
trial court without legal authority, and should be vacated. He asserts, without substantiating
proof, that he was on bail at the time he committed the four offenses and that, as a result, the
trial court was without authority to order that the sentences be served concurrently pursuant
to Rule 32, of Rules of Criminal Procedure, which requires mandatory consecutive
sentencing on these facts. In September of 2008, the trial court entered an order denying the
motion for “failure to state a remedy.”

        The petitioner timely appealed. In his appellate brief, the petitioner acknowledges that
he has served all the challenged sentences but argues that he is still entitled to relief, as the
sentences were subsequently used to enhance a federal sentence. The State has filed a
motion asking that the trial court’s dismissal be affirmed pursuant to Rule 20, Rules of the
Court of Criminal Appeals, arguing that the petitioner’s “Motion for Correction of Void
Judgment” should be treated as a petition for the writ of habeas corpus as he was seeking to
have void judgments set aside. Further, the State argues that the petitioner is not entitled to
habeas relief as a matter of law because the sentences have been served. The petitioner
responds and argues that this court should not review his motion as one seeking habeas
corpus relief, as that is not what he intended to file. However, whatever the petitioner
intended to file is irrelevant as the appropriate procedure to attack a void judgment is, in fact,
a petition for the writ of habeas corpus. Thus, we agree with the State that the petitioner’s
motion should be treated and reviewed as a petition for the writ of habeas corpus. See Castro
v. United States, 540 U.S. 375, 381 (2003) (allowing recharacterization of pro se litigants
motion to place it within a different legal category).

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. Tennessee Code Annotated section 29-21-101 et seq. codifies the applicable
procedures for seeking habeas corpus relief. While there is no statutory time limit in which
to file for habeas corpus relief, Tennessee law provides very narrow grounds upon which
relief may be granted. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A habeas corpus
petition may be used only to contest void judgments which are facially invalid because: (1)
the convicting court was without jurisdiction or authority to sentence a defendant; or (2) a
defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). The
procedural requirements of the habeas corpus statutes are “mandatory and must be followed
scrupulously.” Id. at 165.

       A statutory prerequisite for eligibility to seek habeas corpus relief is that the petitioner
must be “imprisoned or restrained of liberty” by the challenged convictions. The phrase
“restrained of liberty” has generally been interpreted to include any limitation placed upon
a person’s freedom of action, including such restraints as conditions of parole or probation

                                                -2-
or an order requiring a person to remain in one city. Hickman v. State, 153 S.W.3d 16, 23
(Tenn. 2004). However, in Hickman, our supreme court further stated that the “[u]se of the
challenged judgment to enhance the sentence imposed on a separate conviction is not a
restraint of liberty sufficient to permit a habeas corpus challenge to the original conviction
long after the sentence on the original conviction has expired.” Id. Use of the prior
conviction to enhance a later sentence was “merely a collateral consequence” of the
challenged conviction and did not provide sufficient grounds for relief. Id.

        As noted, the petitioner’s argument is that the challenged convictions are void and
illegal as the trial court was without legal authority to impose concurrent sentencing because
the petitioner was on bail at the time they were committed. However, as the petitioner
acknowledges, he is not currently imprisoned as a result of the convictions. Each conviction
and sentence the petitioner is challenging was served and expired prior to the filing of the
petitioner’s motion. Thus, he fails to establish a required prerequisite for relief.
Furthermore, even if the sentences were subsequently used to enhance a federal sentence,
which incidently the petitioner has failed to establish on the record before us, Hickman makes
clear that this is not an adequate basis for habeas corpus relief. See id.

        Following review of the record and relevant case law, we have determined that the
State’s motion for affirmance, pursuant to Rule 20, is well taken, that the record supports the
trial court’s dismissal, that no error of law exists which would require reversal, and that no
precedential value would be derived from the rendering of an opinion in this case.
Accordingly, we grant the State’s motion, and the case is affirmed pursuant to Rule 20, of
the Rules of the Tennessee Court of Criminal Appeals.




                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                              -3-